Citation Nr: 0732073	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO. 06-02 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a cardiac disorder.

3. Entitlement to service connection for a liver disorder.

4. Entitlement to service connection for a psychiatric 
disorder, diagnosed as depression.

5. Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a cervical 
spine disorder has been received.

6. Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disorder has been received.

7. Entitlement to an effective date earlier than November 30, 
2004, for the grant of non-service-connected pension 
benefits.


REPRESENTATION

Veteran  represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran  had active service from August 1974 to May 1977. 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In September 2006, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107. A transcript of that hearing has been 
associated with the claims file. 

The transcript of the hearing shows that the veteran 's 
representative withdrew the appeal for the claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and hypertension, as well as for the request 
for the reopening of the claim for service connection for 
hepatitis C. Therefore, the Board finds that the appeal for 
the claims of entitlement to service connection for post-
traumatic stress disorder (PTSD) and hypertension, as well as 
the request for the reopening of the claim for service 
connection for hepatitis C, have been withdrawn. 38 C.F.R. 
§ 20.204. 

In April 2007, May 2007, and July 2007, the veteran  
submitted additional evidence concerning his claims. The 
veteran  also submitted written waivers of review of that 
evidence by the agency of original jurisdiction and therefore 
referral to the RO of that evidence received directly by the 
Board is not required. 38 C.F.R. § 20.1304. However, because 
the case is being remanded, the RO will have the opportunity 
to consider the evidence submitted to the Board in April, May 
and July of 2007. See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The veteran 's claims for service connection for a low back 
disorder and a neck disorder were originally denied in a 
September 2002 rating decision. The veteran  was notified 
that same month at his address of record and did not appeal. 
The September 2002 rating decision, therefore, represents the 
last final action on the merits of the claims. Glynn v. 
Brown, 6 Vet. App. 523 (1994). The September 2002 rating 
action also represents the last final decision on any basis 
as to the issues of entitlement to service connection for a 
low back disorder and a cervical spine disorder. Evans v. 
Brown, 9 Vet. App. 273 (1996). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal. Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below. 

The recently added evidence of record indicates that the 
veteran  was awarded Social Security Administration (SSA) 
benefits in an Administrative Law Judge (ALJ) decision issued 
in October 2006. However, while the award letter from the SSA 
has been received, the records associated with the original 
application for such benefits have not been associated with 
the claims file, and must be obtained under the law. Lind v. 
Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992). Although not dispositive as to an issue 
that must be resolved by VA, any relevant findings made by 
the SSA are evidence which must be considered. See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

As a matter of clarification, VA's obligation to obtain the 
SSA's records in the context of an application to reopen a 
previously denied claim is not contingent upon the veteran 
first showing that new and material evidence has been 
submitted. Although under 38 U.S.C.A § 5103(f) provides that 
with regard to previously disallowed claims that "[n]othing 
in this section shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured," the use of 
the term "section" refers not to the enactment of the 
entirety of the Veterans Claims Assistance Act (VCAA) of 
2000, but instead to the plain meaning of the term 
"section" such as in 38 U.S.C.A § 5103(f). Stated 
alternatively, the provisions of 38 U.S.C.A § 5103A(c)(3), 
which mandate that VA obtain relevant SSA records are in a 
different section of the VCAA. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

Therefore, the medical records from the SSA pertaining to the 
original claim for disability benefits and any medical 
records pertaining to any award of benefits should be 
requested and associated with the claims file.

In light of the foregoing, this case is REMANDED for the 
following development:

1. The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) and any other 
applicable legal precedent is completed. 
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claims and of what part of such evidence 
he should obtain and what part the RO 
will yet attempt to obtain on his behalf. 
He should also be told to provide any 
evidence in his possession that is 
pertinent to the claims on appeal. See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2. The AMC/RO should contact the Social 
Security Administration (SSA) to obtain 
official documentation of any pertinent 
application for benefits filed by the 
veteran, including the List of Exhibits 
associated with the October 2006 SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of all of the medical 
records upon which any decision 
concerning the veteran's claim(s) of 
entitlement to benefits was/were based. 
All of these records are to be associated 
with the claims file.

3. The AMC/RO should obtain from the 
veteran the names and addresses of all 
government or private physicians and/or 
medical facilities that have provided him 
with any treatment for his claimed 
conditions since his separation from 
service in May 1977. After securing the 
necessary release(s), the RO should 
obtain those records that have not been 
previously secured.

4. To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made. The veteran and his representative 
should also be informed of the negative 
results and be given opportunity to 
secure the records. 

5. After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and readjudicate 
the issues on appeal. The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories. 

6. If any additional development, such as 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

7. If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should be 
allowed for response. 

The veteran  has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran  is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran  need take no action unless 
otherwise notified. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

